tcmemo_2012_216 united_states tax_court josie sanchez petitioner v commissioner of internal revenue respondent docket no 8925-11l filed date josie sanchez pro_se kimberly a kazda matthew d carlson and john chinnapongse for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination concerning collection action sustaining a federal_tax_lien with respect to petitioner’s unpaid income_tax liabilities for and the issue for decision is whether sustaining the lien was an abuse_of_discretion all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time she filed her petition in petitioner entered into an installment_agreement to pay overdue tax_liabilities but she was unable to make the agreed payments and defaulted on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner requested a hearing and raised as issues an offer-in-compromise hardship and an installment_agreement petitioner did not dispute the underlying liabilities in her first contact with a settlement officer conducting a hearing petitioner stated that she had previously submitted an offer-in-compromise the settlement officer informed petitioner that internal_revenue_service irs records did not show any offer-in-compromise petitioner’s case was transferred to a second settlement officer for a face-to- face hearing the second settlement officer confirmed that irs records did not reflect a prior offer-in-compromise petitioner acknowledged that she had not maintained a copy of the offer petitioner requested an installment_agreement in the amount of dollar_figure per month she presented a form 433-a collection information statement for wage earners and self-employed individuals however the settlement officer concluded that the form 433-a omitted some of petitioner’s income and accordingly adjusted the amount reported by petitioner after discussing the form 433-a with petitioner the settlement officer increased the amount of allowable monthly expenses to reflect petitioner’s expenses in relation to caring for her mother who suffers from alzheimer’s disease and dental expenses not previously listed on the form 433-a the settlement officer determined that petitioner could pay dollar_figure per month petitioner did not submit an offer-in-compromise during the hearing the settlement officer verified that the requirements of applicable law and administrative procedure had been met the settlement officer concluded that no hardship was created by the lien because petitioner and the settlement officer could not reach an agreement with respect to an installment_agreement a notice_of_determination sustaining the lien was sent to petitioner opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g see sec_6320 under sec_6330 a taxpayer may raise any relevant issue at a cdp hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301 e e proced admin regs although petitioner has consistently maintained that she previously submitted an offer-in-compromise to the irs neither she nor the irs has a copy of such an offer possibly she confuses an offer-in-compromise with the installment_agreement that she previously entered into she declined to propose a new offer and insists that she cannot pay the amount determined by the settlement officer because of the expenses associated with caring for her mother she also argues that she no longer has as much income as she had at the time of the hearing our role in this case is to review the determination of the office of appeals for abuse_of_discretion to wit we decide whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 we do not consider issues that were not properly raised in the appeals hearing 129_tc_107 we do not independently calculate the amount that petitioner is able to pay see murphy v commissioner t c pincite 124_tc_165 aff’d 454_f3d_782 8th cir shaw v commissioner tcmemo_2010_210 petitioner’s circumstances were considered in the settlement officer’s calculation of her ability to pay and adjustments were made when petitioner provided new information petitioner has not shown that either the determination of her ability to pay or sustaining the lien filing was arbitrary capricious without sound basis in fact or law or otherwise an abuse_of_discretion decision will be entered for respondent
